Citation Nr: 1547034	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right hand scars.

2.  Entitlement to service connection for a disability manifested by rectal bleeding.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from December 1995 to May 2008.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before a Decision Review Officer (DRO) in January 2011.  A transcript of the hearing is of record.  He also requested a Travel Board hearing, but he failed to appear for the hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of service connection for right hand scars is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no probative evidence that establishes a diagnosis of a disability manifested by rectal bleeding.


CONCLUSION OF LAW

A disability manifested by rectal bleeding was not caused or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In an October 2008 letter, before the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  He was also provided with information regarding ratings and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA's notice requirements have been satisfied.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's available service treatment records were obtained as were VA treatment records.  He was also afforded two VA examinations that are found adequate to adjudicate the claim as they note the Veteran's history and complaints, and contains objective findings.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

At the January 2011 hearing, the issue was noted and testimony was elicited during the hearing regarding whether there was treatment or nexus evidence.  Therefore, the Board finds that, consistent with Bryant, there was compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  No prejudice has been alleged.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

The Board notes that under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.317 (2015), compensation is also warranted for a Persian Gulf veteran who served in the Southwest Asia theater of operations and who exhibits objective indications of a "qualifying chronic disability" that became manifest at any time prior to December 31, 2016.  A qualifying chronic disability is either an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome.  Id.  In this case, the Veteran's separation document (DD Form 214) that any of his service was in the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(e)(2).  He had no foreign service.  Indeed, the Veteran himself has not alleged that he served in the Persian Gulf.  Under these circumstances - i.e., no service in the Southwest Asia theater of operations - the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application.

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough. There must be disability resulting from that condition or injury. In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.   

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The record is not in dispute as to the Veteran's symptoms of rectal bleeding in service.  In June 1997, he reported having rectal bleeding at night that soaked his underwear twice and then gushed for a short period prior to having diarrhea that was bloody.  See pages 22 through 24 of STR.  A December 2002 record noted a history of multiple episodes of abdominal cramping and bright red blood per rectum.  He complained of watery bright bloody stools and vomiting secondary to abdominal pain; he denied hemorrhoids.  No source of the bleeding was found on flexible sigmoidoscopy and no hemorrhoids were found.  The provisional diagnosis was rectal bleed.  See pages 18 through 21 of STR.

Despite the symptoms noted in service, no diagnosis was made.  Further, while the Veteran continues to report having symptoms of rectal bleeding, no medical professional has been able to detect any pathology to explain his symptoms.  Consequently, no diagnosis has been made.

On June 2009 VA examination, the Veteran reported anal itching, diarrhea, pain, a nagging feeling to empty his bowel, swelling, perianal discharge, severe cramping, and clear/bloody discharge.  He also described a leakage of stool, which occurred less than 1/3 of the day in slight amounts that did not require use of a pad.  He reported having occasional hemorrhoids and he denied receiving treatment for rectal bleeding.  The rectal exam showed sphincter control, rectal tonus, and anal reflexes were all normal.  The rectal exam also showed no evidence of ulceration fissures, reduction of lumentrauma, proctitis, infections, spinal cord injury, protrusion, or loss of sphincter control.  A specific finding was made that there was no rectal bleeding evident.  Hemorrhoids were not detected during the rectal examination.  The abdominal exam showed tenderness to palpation, but otherwise the examination was normal.  The physician noted that for the claimed condition of rectal bleeding, there was no diagnosis because there was no pathology to render a diagnosis.  See VA Examination received June 19, 2009.

On March 2011 QTC examination, there was no evidence of abdominal or flank tenderness.  The rectal examination revealed no external hemorrhoids or skin tags.  The digital rectal examination showed the walls were normal.  There was no ulceration, internal hemorrhoids, or reduction of lumen.  Sphincter control, rectal tonus, and anal reflexes were all normal.  See VA Examination received March 22, 2011.

As shown, the medical evidence fails to establish a diagnosis for the Veteran's symptoms.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection, therefore, must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by rectal bleeding is denied.


	(CONTINUED ON NEXT PAGE)




REMAND

The Veteran contends that his right hand was injured in service.  His testimony indicates his service treatment records are incomplete as he reports treatment at a base hospital in August 2007, and that this is not included in his medical records.  See page 15 of Hearing Testimony.  Therefore, additional development is needed to determine if those records can be located at the hospital.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NAS Jackson base hospital directly to determine if there are any records of the Veteran receiving right hand stitches in August 2007.  Copies of pertinent records should be obtained and associated with the electronic claims file.  Any negative response should be included with the claims file and the Veteran should be notified.

2.  Then undertake any additional development deemed necessary after the action requested above is completed, to include scheduling an examination if necessary.
 
3.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


